                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

GEORGE ELVER,

            Plaintiff,

v.                                Case No:   2:18-cv-102-FtM-29CM

STEVE   WHIDDEN,    in   his
official capacity as Sheriff
of Hendry County, Florida
and STEVE WHIDDEN, in his
individual capacity,

            Defendants.


                            OPINION AND ORDER

     This matter comes before the Court on defendants’ Corrected

Motion to Tax Costs Against Plaintiff (Doc. #64) and Corrected

Motion for Attorneys’ Fees (Doc. #65) filed on January 24, 2019.

Plaintiff filed a Response in Opposition (Doc. # 72) on February

14, 2019.   For the reasons set forth below, the motions are denied

without prejudice.

                                   I.

     On January 9, 2019, the Court entered an Opinion and Order

granting defendants’ motion for summary judgment.           (Doc. #59.)

The following day, judgment was entered in defendants’ favor.

(Doc. #60.)     On January 29, 2019, plaintiff filed a Notice of

Appeal. (Doc. #66.)      The appeal is currently pending.
     On January 24, 2019, defendants filed a motion to tax costs

and a motion for attorneys’ fees, (Doc. #61; Doc. #63), and then

corrected motions the same day. *                  In the two corrected motions,

defendants       seek    costs   in     the        amount    of    $3,263.86    and    a

determination that defendants are entitled to attorneys’ fees.

(Doc.     #64;    Doc.   #65.)         In    response,        plaintiff      challenges

defendant’s       entitlement     to        fees     on     various   statutory       and

constitutional grounds.          (Doc. #72, pp. 2-4.)

                                            II.

     As a general rule, the filing of a notice of appeal divests

a district court of jurisdiction on any matter involved in the

appeal.     Green Leaf Nursery v. E.I. DuPont de Nemours & Co., 341

F.3d 1292, 1309 (11th Cir. 2003).                 However, the district court may

retain    jurisdiction      to   consider          motions    on   matters    that    are

collateral to the matters on appeal.                      Mahone v. Ray, 326 F.3d

1176, 1179 (11th Cir. 2003).           Specifically, the district court may

entertain a motion for attorney’s fees after a notice of appeal

has been filed in the underlying case.                    Briggs v. Briggs, 260 F.

App’x 164, 165 (11th Cir. 2007).

     Alternatively, the Court has discretion to deny a motion for

attorneys’ fees without prejudice with leave to re-file after the

appeal has concluded.        See Fed. R. Civ. P. 54(d) Advisory Committee


     * Defendants’ original motions did not include statements of
conferral.



                                        - 2 -
Note to 1993 Amendment (providing that “[i]f an appeal on the

merits of the case is taken, the court may rule on the claim for

fees, may defer its ruling on the motion, or may deny the motion

without prejudice, directing under subdivision (d)(2)(B) a new

period for filing after the appeal has been resolved”); see also

The Indigo Room, Inc. v. City of Fort Myers, 2014 WL 1174355, *1

(M.D. Fla. Mar. 21, 2014)) (denying motion for attorney’s fees

without   prejudice   and   with   leave    to   re-file   after   entry   of

appellate court’s mandate); S.-Owners Ins. Co. v. Wall 2 Walls

Const., LLC, 2013 WL 6893254, *1 (M.D. Fla. Dec. 31, 2013) (same).

                                   III.

     Rather than resolving the instant motions during the pendency

of the appeal, justice would be better served by denying the

motions without prejudice and with leave to re-file after the

conclusion of the appeal.          See Bowers v. Universal City Dev.

Partners, Ltd., 2005 WL 1243745, *2 (M.D. Fla. May 19, 2005) (“If

the district court were to resolve the fee and cost issue while an

appeal remains pending, it would be asked to repeat the procedure

following the appeal.”).

     Immediate resolution of the motions is unwarranted given the

procedural posture of the case.           Because the appeal is pending

before the Eleventh Circuit Court of Appeals (Doc. #66), the Court

denies defendants’ motions (Doc. #64; Doc. #65) without prejudice.

     Accordingly, it is hereby



                                   - 3 -
     ORDERED AND ADJUDGED:

     1.   Defendants’   original   Motion   for   Attorneys’   Fees   and

Motion to Tax Costs (Doc. #61; Doc. #63) are DENIED as moot.

     2.   Defendants’ Corrected Motion for Attorneys’ Fees and

Motion to Tax Costs (Doc. #64; Doc. #65) are DENIED without

prejudice.

     3.   Defendants may refile a Motion for Attorneys’ Fees and

a Motion to Tax Costs, if appropriate, within fourteen (14) days

of the date that the Eleventh Circuit Court of Appeals issues its

Mandate on the pending appeal.

     DONE and ORDERED at Fort Myers, Florida, this         20th       day

of February, 2019.




Copies:
Counsel of Record




                                 - 4 -
